DETAILED ACTION

The following is a final office action is response to communications received on 02/11/2022.  Claims 1-19 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/11/2022 with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 & 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitts et al. (US 7,678,138) in view of Steiner et al. (US 6,890,354).  Please refer to the annotated figure below in consideration of the following rejection:


    PNG
    media_image1.png
    1125
    1017
    media_image1.png
    Greyscale

Regarding Claim 1, Fitts discloses the invention substantially as claimed.  Fitts teaches a method for soft tissue surgical reconstruction, comprising: forming a through-hole (shown) in a proximal end portion (shown) of an implant (400); positioning an insert (404) having a convex surface (shown) opposed to a concave surface within the through-hole (432) such that the convex surface abuts against at least a portion of a sidewall of the through-hole to form a reinforced through-hole (Fig 7); threading a suture (65) through the reinforced through-hole (Fig 1); and drawing the implant into a bone tunnel by pulling on the suture threaded through the reinforced through-hole (Fig 1).  
However, Fitts does not disclose wherein the implant is formed of bone.
Steiner teaches a bone block assembly for reconstruction of the knee joint (Fig 4) in the same field of endeavor.  Said bone block (30) is made of machined bone (Col 9: lines 61-65) which allows for absorption and integration within the bone canal following implantation (Col 9: line 66- Col 10: line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the implant of Fitts from the bone material, as taught by Steiner, to allow for absorption and integration of the implant within the bone canal following implantation.
Regarding Claim 2, the combination teaches wherein the through-hole has an oblong shape (Fig 6).  
Regarding Claim 3, the combination teaches wherein the suture abuts against the concave surface of the insert when pulled to draw the implant into the bone tunnel (Fig 1).  
Regarding Claim 4, the combination teaches wherein the implant (400) includes a bone plug (406) having a tendon (59) coupled thereto, the through-hole (shown) is formed in the bone plug, and the portion of the sidewall of the through-hole against which the convex surface abuts is a proximal end portion of the sidewall disposed at a location that is opposite to the tendon coupled to the bone plug (Fig 1 & 6).
Regarding Claim 5, the combination teaches wherein positioning the insert further comprises advancing a portion of an insertion tool (14) into a cavity formed in the insert (Fig 1).  
Regarding Claim 7, the combination teaches wherein threading the suture through the reinforced through- hole occurs prior to positioning the insert within the through-hole (Fig 1).  
Regarding Claim 8, the combination teaches wherein the insert is made from a biocompatible material that includes one or more of metals, such as stainless steel and titanium, or a polymer (Col 5: lines 28-43).  
Regarding Claim 9, the combination teaches wherein the insert further comprises a single through-hole (422) formed therein.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitts et al. (US 7,678,138) in view of Steiner et al. (US 6,890,354) and in further view of Stone et al. (US 5,370,662).  
Regarding Claim 6, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not disclose wherein threading the suture through the reinforced through-hole further comprises inserting a plurality of suture loops through the through-hole.  
Stone teaches a bone anchor assembly in the same field of endeavor.  Said anchor comprising an eyelet (18) of sufficient size to receive one or more sutures (30) (Col 4: lines 32-35).   Said one or more sutures strengthen the construct and are often required in soft tissue repair (Col 2: lines 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to thread a plurality of suture loops, as taught by Stone, through the device of the combination in order to create a stronger construct for use in tissue repair.

Allowable Subject Matter
Claims 10-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Fitts et al. (US 7,678,138), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  As set forth supra, Fitts teaches a method for soft tissue surgical reconstruction, comprising: forming a through-hole in a proximal end portion of an implant; positioning an insert having a convex surface opposed to a concave surface within the modified through-hole such that the convex surface abuts against at least a portion of a sidewall of the modified through-hole to form a reinforced through-hole; threading a suture through the reinforced through-hole; and drawing the implant into a bone tunnel by pulling on the suture threaded through the reinforced through-hole.  However, Fitts fails to teach (1) modifying the through-hole such that the modified through-hole has a substantially non-circular cross-sectional shape (Claim 10) and, (2) wherein the proximal end portion of the implant abuts the bone tunnel when the implant is drawn into the bone tunnel (Claim 18).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774